Title: To George Washington from Benjamin Lincoln, 23 December 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            Head Quarters Decr 23, 1782.
                        
                        As the Enemy will probably soon leave the Southern States, if they have not done it already, we shall not
                            have the same necessity for Cavalry and Artillery as heretofore; I beg leave therefore to suggest to your Excellency the
                            propriety of confining the recruiting service in Virginia to the Infantry: unless this be done, I think there will be a
                            stop put to filling up the Battalions of Infantry, as it is much easier to recruit for the Cavalry and Artillery than for
                            the Infantry. Besides if we should hereafter find it necessary to augment the Horse and Artillery, it can always be done
                            by draughts from the Infantry without any difficulty, as in that case they are removed into Corps where the service is in
                            general more agreeable, and the pay higher. But it is impossible to draught men from the Horse or Artillery into the
                            Infantry without giving great dissatisfaction. If your Excellency should agree with me in opinion, I have to request that
                            you would write to the Governor of Virginia on the subject. I have the honor to be, with the greatest esteem, your
                            Excellency’s most obedient humble Servt
                        
                            B. Lincoln
                        
                    